Citation Nr: 0101094	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic muscle 
tension headaches, claimed due to undiagnosed illness.

2.  Entitlement to service connection for diarrhea, claimed 
due to undiagnosed illness.

3.  Entitlement to service connection for tinea pedis/tinea 
manuum, claimed due to undiagnosed illness.

4.  Entitlement to service connection for granulomatous 
disease secondary to blastomycosis, post-operative left upper 
lobectomy, claimed as spot on lung due to undiagnosed 
illness.

5.  Entitlement to service connection for fatigue, claimed 
due to undiagnosed illness.

6.  Entitlement to service connection for insomnia, claimed 
due to undiagnosed illness.

7.  Entitlement to service connection for depression, claimed 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
June 1991.  Service in Southwest Asia has been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Post-service headaches have been attributed to a known 
clinical diagnosis of muscle tension-type headaches.

2.  Competent evidence linking chronic muscle tension-type 
headaches to service has not been presented.

3.  Diarrhea is not manifested to a degree of 10 percent or 
more.

4.  A rash has been attributed to a known clinical diagnosis 
of tinea pedis/tinea manuum.

5.  Competent evidence linking tinea pedis/tinea manuum to 
service has not been presented.

6.  The spot on the appellant's lung has been attributed to a 
known clinical diagnosis of granulomatous disease secondary 
to blastomycosis.

7.  Competent evidence linking granulomatous disease 
secondary to blastomycosis post-operative left upper 
lobectomy to service has not been presented.


CONCLUSIONS OF LAW

1.  Chronic muscle tension headaches were not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.317 (2000).

2.  Diarrhea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.317 (2000).

3.  Tinea pedis/tinea manuum was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.317 (2000).

4.  Granulomatous disease secondary to blastomycosis, post-
operative left upper lobectomy was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2000).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.

Lay testimony is competent only when it regards the 
observable features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The appellant lacks the medical training and expertise to 
offer competent evidence in that regard.

The appellant's DD Form 214 verified service in Southwest 
Asia.  An October 1987 enlistment examination was normal.  In 
April 1991, the appellant completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  He denied: 
disease or injury in Southwest Asia; fever, fatigue, weight 
loss or yellow jaundice; swelling of his lymph nodes, stomach 
or other body parts; rash, skin infection or sores; cough or 
sinus infection; stomach or belly pain, nausea, diarrhea, or 
bloody bowel movements; urinary problems, nightmares or 
trouble sleeping; recurring thoughts; or exposure to chemical 
or germ warfare.  He was receiving antimalarial medications.  
On his examination for release from active duty, all of his 
body systems were normal.  His physical examination was 
within normal limits.  There was no indication that a chest 
X-ray was taken.  He denied frequent or severe headache, skin 
diseases, shortness of breath, pain or pressure in his chest, 
chronic cough, intestinal trouble, and depression or 
excessive worry.  The examiner indicated no health problems 
in Southwest Asia.

In May 1991, the appellant completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  He denied: 
disease or injury in Southwest Asia; receiving any medication 
or treatment at the present time; fever, fatigue, weight loss 
or yellow jaundice; swelling of his lymph nodes, stomach or 
other body parts; rash, skin infection or sores; cough or 
sinus infection; stomach or belly pain, nausea, diarrhea, or 
bloody bowel movements; urinary problems, nightmares or 
trouble sleeping; recurring thoughts; or exposure to chemical 
or germ warfare.

In February 1995 he certified that since his last periodic 
physical examination his only problem had been a job-related 
injury from which he was returned to work without permanent 
injury.

A Persian Gulf examination was conducted in May 1995.  The 
appellant complained of joint pain, insomnia, mood swings, 
weight loss, a 1 1/2-year history of recurrent soft stools with 
stomach pain twice a day, two times a week.  He denied 
melena, hematemesis or vomiting.  There was no pattern except 
for heavy coffee consumption.  He reported some episodes of 
diarrhea in the Persian Gulf for which he did not seek 
treatment.  He had depression about everything including the 
Persian Gulf War and his family situation.  He had some prior 
suicidal and homicidal thoughts without a plan.  He reported 
fatigue, tension, irritability, anxiety, some nightmares and 
some insomnia.  He reported headaches that occurred three 
days per week for three years.  It hurt in the back of his 
neck and then into his head.  There was no pattern and they 
were not associated with driving.  They lasted from 2 hours 
to 1-2 days.  There was no aura and no neurological symptoms.  
Examination of all body systems was normal with the exception 
of a flat affect noted during the psychiatric evaluation.  
Stool was guaiac negative.  Laboratory studies were normal 
with the exception of a mass noted on chest X-ray.  He was 
diagnosed with chronic muscle tension headaches, depression, 
joint pain, diarrhea and weight loss.

VA Medical Center documented a normal computerized tomography 
scan of his head in July 1995.

Evaluation of the lung mass revealed granulomatous disease 
secondary to blastomycosis.  This was benign.  The appellant 
underwent a left upper lobectomy in November 1995.  Chronic 
headaches were noted in history.

A VA examination was conducted in February 1996.  The 
appellant complained of fatigue which he dated to his return 
from the Persian Gulf.  He denied any problems prior to that 
time.  He complained of a loose stool daily.  He specifically 
denied the stool having a watery consistency and denied 
melena as well.  Multiple tests including cultures were all 
normal.  His weight had been stable for the prior year.  He 
had no problems after his lobectomy.  On physical examination 
the left chest scar was well-healed.  The remainder of the 
examination was unremarkable.  He was diagnosed with 
postoperative left upper lobe excision, fatigue, and 
diarrhea.

A VA dermatology examination was conducted in February 1996.  
The appellant reported a history of small blisters that 
peeled on his right hand beginning in 1995.  He had not 
sought treatment for this or missed work.  There was some 
itching associated with this.  On examination there was mild 
erythema involving the right palm.  There was some erythema 
involving the lateral, medial aspect of both feet together 
with onychodystrophy and opacification of several toenails.  
KOH of the hands and feet was positive for hyphae.  Tinea 
pedis and manuum was diagnosed.  The examiner commented that 
this was typical two foot, one hand tinea.

A VA neurologic examination was conducted in June 1998.  His 
claims folder was reviewed.  He reported onset of headaches 
in about July 1991.  He had not sought treatment for these.  
They occurred as frequently as once a week or as infrequently 
as once every three months.  They were not preceded by any 
type of aura.  The pain was biparietal in location and 
radiated around his head.  It was pressure-like and a dull 
ache.  These were not associated with nausea, vomiting, 
photophobia, phonophobia, or any focal neurological symptoms.  
They lasted 2-24 hours.  Occasionally he developed a more 
severe headache that required a stronger analgesic, which 
made him drowsy, so he would lie down.  He was unable to 
state how often that occurred.  In the prior three months he 
had not missed any work due to headache.  Neurological 
examination was within normal limits.  Episodic muscle 
tension-type headaches were diagnosed.

A VA psychiatric examination was conducted in June 1998.  The 
claims folder was reviewed.  He looked depressed and 
complained of depression.  The onset for this episode was one 
month prior, but he stated that his first depression was when 
he came back from the Persian Gulf in June 1991.  On mental 
status examination he looked somewhat depressed and maybe a 
little aloof.  There was nothing unusual about his behavior.  
He tended to be a little bit angry when he first arrived but 
this went away quickly.  His face showed no particular 
change.  His speech was normal and he was quite cooperative.  
His mood showed depression now.  At first he was just mad, 
then the depression came on from the Persian Gulf War and he 
found out his wife was unfaithful.  The future did not look 
good to him, there was too much to do to get ready to buy a 
truck of his own.  He was abstract on the proverbs.  His 
though processes were normal.  Memory was normal and the 
appellant thought it was fair.  He was well oriented to 
person, place and time and was alert.  He had no 
hallucinations, delusions, or schizophrenic trends.  He had 
depression and some anxiety.  His hands were damp.  Insight 
was superficial, judgement was fair.  Psychological testing 
resulted in an invalid profile and it suggested that the 
appellant made a deliberate attempt to distort the extent of 
his psychological difficulties.  The results were not random 
or attributable to a reading difficulty, but instead to a 
volitional effort to exaggerate any psychological problems 
experienced by him.  The concluding diagnosis offered in July 
1998 dysthymic disorder based on the clinical interview.

In November 1999 the appellant reported that he quit his 
truck-driving job on the advice of physicians because the 
climate changes caused his chest pain to get worse.

The appellant testified before the RO in May 1998.  He 
developed headaches about 6 months after he returned from the 
Persian Gulf.  On average they occurred every 7-8 days.  
Sometimes they were more severe than other times.  Sometimes 
it was a dull throb, sometimes they made his eyes hurt.  They 
do not cause him to be sick to his stomach.  They lasted from 
1-24 hours.  Although doctors had told him his diarrhea 
condition was just loose stools, he felt it was more than 
that, a chronic condition.  It occurs every morning since he 
came back from the Persian Gulf.  There was no pain involved 
and no blood.  Sometimes there was mucous, but not bad.  It 
does not come back later in the day.  It has affected his 
weight in that it has fluctuated.  His diet has no effect on 
it.  His skin condition started out as a little water blister 
that would pop open.  He has it on his feet and mostly the 
right hand.  It cracks and can get sore.  Most of the time it 
just itches.  It began when they were getting ready to return 
home when they had gotten back to port from the desert.  He 
had been told it is a fungus and was receiving treatment for 
it.  He first got treatment for it after 1995.  He first 
noticed fatigue during the war, but attributed it to his 
stressful situation and leadership responsibilities.  It was 
still present.  He was lucky if he slept 4-5 hours a night.  
He was tired again hours after waking up and felt worn out.  
He had been told it was his job or situation, but he had done 
this job for 20 years and never noticed fatigue until he came 
back from the Persian Gulf.  He had bouts of depression every 
month.  They get bad enough that wants to go somewhere and 
hide.  He does not get treatment because his schedule does 
not afford him the time off to go to see a doctor.  Since his 
lung surgery he had times he had trouble breathing and would 
start coughing.  He used an inhaler 3 times a day, and more 
in cold weather.  He has burning pain in his chest in the 
cold weather.  He had no pulmonary problems before he went to 
the Persian Gulf.  He noticed over a period of time that he 
was coughing a lot more and had a little trouble breathing.  
When he was evaluated in may of 1995 that was when they found 
the spot on his lung.  He had been told it was due to 
inhaling grain dust, but he had limited exposure to this.  He 
attributed his lung disease to inhaling sand in the desert.

Muscle tension headaches:

Service connection as due to undiagnosed illness is not 
warranted in light of the fact that his headaches have been 
attributed to a known clinical diagnosis, muscle tension-type 
headaches.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Service connection on a direct basis is not warranted in the 
absence of competent evidence of headaches in service or a 
competent opinion that links post-service muscle tension 
headaches to service.  Medical evidence of a current headache 
disability has been presented.  The appellant denied 
headaches at the time of his demobilization, and testified 
that the onset of chronic headaches was after service in the 
Persian Gulf.  Furthermore, the examiner who diagnosed muscle 
tension-type headaches in 1998 did not attribute them to 
service.  The preponderance of the evidence is against the 
claim.

The Board has considered the appellant's testimony.  On 
issues of medical fact either diagnosis or causation, his 
testimony is not competent.  While he is competent to note a 
headache, he is not competent to determine its etiology or to 
link it to service.  The competent medical evidence is 
afforded more probative value and outweighs his testimony.


Diarrhea:

The preponderance of the evidence is against the claim as due 
to undiagnosed illness.  In May 1995, he alleged to an 
examiner that he experienced "some" episodes of diarrhea in 
service.  This is insufficient to establish the 
manifestations in service of chronic disability.  For the 
purposes of undiagnosed illness claims, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3) (2000).  His single statement that he 
experienced "some" diarrhea in service is insufficient as 
it does not establish 6-months of constant or intermittent 
symptomatology.

To the same 1995 examiner he did not allege that diarrhea 
became chronic until 1-1/2 years prior to the examination, 
which was after service, and in testimony he also alleged it 
began after service.  Furthermore he denied diarrhea in 
service on examinations at the conclusion of his service in 
the Gulf.  Therefore, the Board has considered whether there 
were objective indications of chronic disability manifested 
by diarrhea to a degree of 10 percent or more after service.  
The degree of disability associated with chronic diarrhea is 
evaluated by analogy to irritable colon syndrome.  Mild 
irritable colon syndrome with disturbances of bowel function 
with occasional episodes of abdominal distress is assigned a 
noncompensable evaluation.  Moderate disease, with frequent 
episodes of bowel disturbance with abdominal distress is 
assigned a 10 percent evaluation.  Severe disease with 
diarrhea, or alternating diarrhea and constipation with more 
or less constant abdominal distress is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.114; Diagnostic Code 7319 (2000).  
The appellant testified that he had one loose stool every 
morning without pain.  He is competent to note a loose stool 
and to deny pain, and we find his testimony credible in that 
regard.  However, this evidence does not serve to establish 
service connection for undiagnosed illness as it does not 
describe moderate disease with frequent bowel disturbance or 
abdominal distress that would warrant a 10 percent 
evaluation.  

In the absence of post-service manifestation of a diarrhea to 
a degree of at least 10 percent, the preponderance of the 
evidence is against his claim for service connection for 
diarrhea as due to undiagnosed illness.  The medical evidence 
is more probative of his degree of disability, but his 
testimony supports no more than a noncompensable evaluation.  
Therefore the preponderance of the evidence is against the 
claim.

Service connection for diarrhea is not warranted on a direct 
basis in the absence of competent evidence attributing post-
service diarrhea to service.  The appellant is competent to 
report that he had some episodes of diarrhea in service.  
However, he denied diarrhea in service multiple times during 
his demobilization.  Therefore, the Board affords his 
testimony later in time that he had diarrhea in service 
little probative value and finds that there is no approximate 
balance of the evidence that would permit us to afford him 
the benefit of the doubt as to the issue of inservice 
disease.  Diarrhea has been diagnosed post-service.  However, 
no competent opinion has been submitted that links post-
service diarrhea to service.  In the absence of competent 
evidence that links post-service diarrhea to service and a 
preponderance of the evidence against a finding of inservice 
diarrhea, service connection is not warranted.  The appellant 
has filed a claim alleging that it is due to undiagnosed 
illness and testified to his belief that there is more to it 
than what the doctors have told him.  Lay testimony is not 
competent for the purpose of linking his current disability 
to service.  So while the appellant can describe diarrhea and 
note frequency, he lacks the medical training and expertise 
to offer competent testimony to link it to service.

The Board has also considered whether the claim may granted 
under 38 C.F.R. § 3.303(b), by evidence demonstrating (i) the 
existence of a chronic disease in service or during an 
applicable presumption period, and (ii) present 
manifestations of the same chronic disease.  See 38 U.S.C. 
§ 1112(a)(1); Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).  In addition, 
either or both of the second and third Caluza elements can be 
satisfied, under § 3.303(b), by the submission of: (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
Savage, 10 Vet. App. at 495-97.  McCormick v. Gober, 14 Vet. 
App. 39 (2000).

This regulation does not assist the appellant under the 
chronic disease provision, as competent evidence of chronic 
diarrhea in service has not been presented.  The Board is 
faced with contradictory assertions that diarrhea was 
experienced in service or that it had its onset after 
service, but competent evidence that it was chronic in 
service has not been presented.

Neither can the Board accept the appellant's assertions as 
evidence of continuity of symptomatology.  At best he 
described continuity of symptomatology not from service, but 
beginning after service.  Furthermore, the requirement that 
the appellant come forth with competent evidence of a nexus 
between the present disability and the post-service 
symptomatology has not been met.  The holding in Savage, 
supra  stands for the proposition that after continuity of 
symptomatology is established, the veteran must still submit 
competent medical evidence that connects the current 
disabilities to the post-service symptomatology.  A review of 
the post-service medical evidence reveals that the medical 
examiners of record have not attributed diarrhea to anything.  
Therefore, the provisions of 38 C.F.R. § 3.303(b) (2000) do 
not assist him. 

Lastly, the claim for direct service connection for diarrhea 
fails because the law requires disability that is due to 
disease or injury.  In this case, there is no competent 
evidence that the claimed diarrhea is due to a disease or 
injury.

Tinea pedis/tinea manuum:

The preponderance of the evidence is against the claim as due 
to undiagnosed illness in light of a competent medical 
opinion that attributes the rash on his hand and feet to a 
known clinical diagnosis, tinea.

The preponderance of the evidence is against the claim for 
service connection for tinea pedis/tinea manuum.  Competent 
evidence of a current disability has been presented.  
However, tinea was not diagnosed in service.  The appellant 
testified that he noticed a rash when he was leaving the 
Persian Gulf.  The appellant is competent to note a rash and 
this is sufficient to establish competent evidence of an 
inservice rash, although the appellant is not competent to 
diagnose the rash.  However, still lacking is competent 
evidence of a nexus between post-service tinea and the rash 
noted inservice by the appellant.  This was not provided by 
the examiner in 1996 in light of the fact that at that 
examination the appellant reported onset of the rash in 1995.  
The Board has considered the provisions of 38 C.F.R. 
§ 3.303(b).  Chronic tinea was not shown in service, 
therefore the chronic disease provisions do not assist the 
appellant.  Again the Board is faced with contradictory 
assertions that the rash began in service or in 1995, and the 
appellant has at best implied that the symptoms were chronic 
since that time.  However, even if we accept this as 
competent evidence sufficient for the purpose of establishing 
continuity of symptomatology, there is no competent medical 
opinion that links post-service tinea to the continuity of 
symptomatology since its onset.  The examiner who diagnosed 
tinea was told by the appellant that it started in 1995, 
therefore his opinion could never link tinea to symptoms 
experienced since service.  


Granulomatous disease secondary to blastomycosis:

The preponderance of the evidence is against the claim as due 
to undiagnosed illness in light of a competent medical 
opinion that attributes the spot on his lung to a known 
clinical diagnosis, that is granulomatous disease secondary 
to blastomycosis.

The preponderance of the evidence is against the claim on a 
direct basis in the absence of a diagnosis of such in 
service.  Also lacking is a competent opinion that links 
granulomatous disease or blastomycosis to service.  The 
appellant's belief, no matter how sincere, that is was due to 
inhaling sand is not competent for the purpose of providing 
the medical nexus to service necessary to establish a well 
grounded claim.  Layno, 6 Vet. App. at 469.


Additional Considerations:

All duties owed the appellant have been fulfilled in this 
appeal.  A VA Persian Gulf examination and additional VA 
examinations were conducted and all evidence identified by 
the appellant was obtained.  VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
February 1998 and the Supplemental Statements of the Case 
issued in August 1998 and November 1999.  The appellant was 
advised by letters in February 1996 and May 1996 of the 
evidence necessary to complete a claim for service connection 
due to undiagnosed illness.  Any duties to suggest evidence 
owed under 38 C.F.R. § 3.103 were met at the time of the 
hearing conducted before the RO in May 1998.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5107(a) has been satisfied.  Furthermore, there is 
no indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

We have also considered the provisions of 38 U.S.C.A. § 1154 
(West 1991).  However, there is no allegation of a 
relationship between the claimed disorders and combat.

ORDER

Service connection for chronic muscle tension headaches, 
diarrhea, tinea pedis/tinea manuum, and granulomatous disease 
secondary to blastomycosis, post-operative left upper 
lobectomy is denied.


REMAND

Depression, Fatigue, Insomnia:

In the VA psychiatric examination conducted in June 1998, 
dysthymic disorder was diagnosed.  It is unclear from the 
examination report, but the examiner implied some possible 
relationship between the appellant's depression and service 
in the Persian Gulf or between depression and his family 
situation.  Furthermore, the psychiatric evidence appears to 
create a possible link between depression and the appellant's 
insomnia and fatigue.  In other words, based on the evidence 
developed on VA examination, the possibility exists that 
further examination may substantiate entitlement to the 
benefits sought.  Accordingly, further development and 
clarification is necessary in order for the Board to make 
this determination.

Accordingly, this claim is REMANDED for the following action:

The RO should schedule the appellant for 
a VA psychiatric examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination.  The examiner 
should address whether fatigue and/or 
insomnia is attributable to the 
appellant's dysthymic disorder.  If not, 
the examiner must indicate whether 
fatigue or insomnia is attributable to a 
known clinical diagnosis, and may order 
additional testing or examination as 
deemed necessary.  The examiner should 
determine whether dysthymic disorder is 
attributable to service.  If dysthymic 
disorder is attributed to service, a 
complete discussion of the reasons and 
basis for that conclusion including a 
discussion of the service medical records 
should be included.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 



